                 Case 3:20-cv-05246-BHS Document 22 Filed 08/31/20 Page 1 of 6



 1

 2

 3

 4

 5
                             UNITED STATES DISTRICT COURT
 6                          WESTERN DISTRICT OF WASHINGTON
                                      AT TACOMA
 7
     LINDA AMES,                                       CASE NO. C20-5246 BHS
 8
                              Plaintiff,               ORDER ADOPTING REPORT
 9          v.                                         AND RECOMMENDATION

10   WELLS FARGO BANK NA,

11                            Defendant.

12

13          This matter comes before the Court on the Report and Recommendation (“R&R”)

14   of the Honorable David W. Christel, United States Magistrate Judge, Dkt. 18, and

15   Plaintiff Linda Ames’s (“Plaintiff”) objections to the R&R, Dkt. 19.

16                            I.      Factual and Procedural History

17          Plaintiff filed the instant action in Clark County Superior Court, which Defendant

18   Wells Fargo Bank, NA (“Well Fargo”) removed to this Court. Dkt. 1. Plaintiff alleges

19   several errors in the foreclosure and sale of her property located at 10810 NW 13th Place,

20   Vancouver, WA 98685 (“the property”). Dkt. 1-1, ⁋⁋ 1, 126–31. Plaintiff alleges in her

21   complaint that Well Fargo fraudulently transferred the property’s title, id. at ⁋ 135, and

22   that Wells Fargo made false statements to induce Plaintiff to default on her note, id. at


     ORDER - 1
                 Case 3:20-cv-05246-BHS Document 22 Filed 08/31/20 Page 2 of 6



 1   62–68. Plaintiff further alleges that Wells Fargo conspired with HSBC Bank USA, Sierra

 2   Pacifica Mortgage, LSI Title Agency, and Quality Loan Service to commit criminal and

 3   civil acts. Id. at ⁋ 204.

 4           Plaintiff brings five claims against Wells Fargo: (1) wrongful foreclosure, (2)

 5   conversion, (3) fraud, (4) misrepresentation, and (5) civil conspiracy. Plaintiff also

 6   requests that the Court set aside and vacate the summary judgment granted in a case she

 7   filed prior to this case before the Court (“Prior Lawsuit”). 1 Id. at ⁋⁋ 149.

 8           This Court referred this action to Judge Christel on March 20, 2020. Dkt. 4. On

 9   March 23, 2020, Wells Fargo moved to dismiss Plaintiff’s complaint, Dkt. 7, and filed a

10   request for judicial notice, Dkt. 8. On April 29, 2020, Plaintiff responded. Dkt. 12. On

11   May 8, 2020, Wells Fargo replied, Dkt. 15, and filed a supplemental request for judicial

12   notice, Dkt. 16.

13           Judge Christel submitted his R&R on June 9, 2020, recommending that Wells

14   Fargo’s motion to dismiss be granted and that Plaintiff’s claims be dismissed with

15   prejudice. Dkt. 18. On June 23, 2020, Plaintiff filed her objections. Dkt. 19. On July 7,

16   2020, Wells Fargo replied. Dkt. 20. On July 22, 2020, Plaintiff filed a surreply. Dkt. 21. 2

17

18
             1
              Plaintiff brought an action alleging the same five claims and quiet title as those presented here
19   against HSBC Bank USA, National Association as Trustee for Wells Fargo Asset Securities Corporation,
     Mortgage Pass-Through Certificates Series 2006-AR16 (HSBC) in Clark County Superior Court. Ames v.
     HSBC Bank USA, Nat’l Assoc., 11 Wn. App. 2d 1013 (2019) (unpublished). The trial court granted HSBC
20   summary judgment, and the Court of Appeals affirmed the decision. Id. The Washington State Supreme
     Court denied Plaintiff’s Petition for Review. Ames v. HSBC Bank USA, Nat’l Assoc., 195 Wn.2d 1016
21   (2020).
             2
             This surreply is stricken because it fails to comply with the local rules. See Local Rules W.D.
22   Wash. LCR 72(b) (no reply to a response to an objection will be considered by the courts).



     ORDER - 2
              Case 3:20-cv-05246-BHS Document 22 Filed 08/31/20 Page 3 of 6



 1                                           II.    Merits

 2          The district judge must determine de novo any part of the magistrate judge’s

 3   disposition that has been properly objected to. The district judge may accept, reject, or

 4   modify the recommended disposition; receive further evidence; or return the matter to the

 5   magistrate judge with instructions. Fed. R. Civ. P. 72(b)(3).

 6          A proper objection requires specific written objections to the findings and

 7   recommendations in the R&R. United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th

 8   Cir. 2003) (en banc). “Courts are not obligated to review vague or generalized objections

 9   to an R&R; a petitioner must provide specific written objections.” Ybarra v. Martel, No.

10   09CV1188-LAB AJB, 2011 WL 613380, at *1 (S.D. Cal. Feb. 11, 2011). It appears to

11   the Court that Plaintiff has specifically objected to the R&R’s conclusion that collateral

12   estoppel applies in case, arguing that the parties and issues are sufficiently different. It

13   also appears that Plaintiff has objected to the R&R’s conclusion that the case should be

14   dismissed with prejudice. The remainder of Plaintiff’s objections are unspecified

15   objections or are reiterations of the same arguments Judge Christel rejected. The Court

16   will only consider these two objections.

17   A.     Collateral Estoppel

18          “‘Collateral estoppel, also known as issue preclusion, prevents relitigation of an

19   issue after the party estopped has had a full and fair opportunity to present its case.’”

20   Busey v. Wells Fargo Bank NA, No. 19-5880, 2019 WL 5425505, at *6 (W.D. Wash. Oct.

21   23, 2019) (quoting Barr v. Day, 124 Wn.2d 318, 324–25 (1994) (internal quotation marks

22   and citations omitted)). Collateral estoppel is “intended to curtail multiplicity of actions,


     ORDER - 3
              Case 3:20-cv-05246-BHS Document 22 Filed 08/31/20 Page 4 of 6



 1   prevent harassment in the courts, and promote judicial economy” with a goal of judicial

 2   finality. Weaver v. City of Everett, 194 Wn. 2d 464, 473 (2019). In Weaver, the Supreme

 3   Court of Washington reaffirmed the four elements the party asserting collateral estoppel,

 4   like Wells Fargo here, must establish:

 5          (1) the issue decided in the earlier proceeding was identical to the issue
            presented in the later proceeding; (2) the earlier proceeding ended in a
 6          judgment on the merits; (3) the party against whom collateral estoppel is
            asserted was a party to, or in privity with a party to, the earlier proceeding;
 7          and (4) application of collateral estoppel does not work an injustice on the
            party against whom it is applied.
 8
     Id. at 474.
 9
            The R&R concludes that collateral estoppel is warranted here based on the Prior
10
     Lawsuit. Dkt. 18 at 8. Plaintiff objects to this conclusion, arguing that the issues are
11
     different in this case because certain facts were not in issue in the Prior Lawsuit.
12
     However, the issues in the Prior Lawsuit and this case remain the same: the legality of the
13
     foreclosure and sale of Plaintiff’s property and the alleged conspiracy of the companies
14
     involved in the foreclosure. The allegedly new discovery did not change the core issues
15
     Plaintiff is seeking to litigate. Like in her Prior Lawsuit, Plaintiff now brings claims of
16
     wrongful foreclosure, fraud, misrepresentation, conversion, and civil conspiracy.
17
     Compare Ames, 11 Wn. App. 2d at 1013 with Dkt. 1-1. The issues are the same as in the
18
     Prior Lawsuit, and Plaintiff can be collaterally estopped from relitigation.
19
            Additionally, Plaintiff objects to the finding of collateral estoppel because the
20
     parties in the Prior Lawsuit are different than the parties in this lawsuit. This argument is
21
     moot. For collateral estopped to apply, the party against whom collateral estoppel is
22


     ORDER - 4
               Case 3:20-cv-05246-BHS Document 22 Filed 08/31/20 Page 5 of 6



 1   being asserted must be the same. Weaver, 194 Wn.2d at 474 (emphasis added). This does

 2   not mean that the party arguing for the application of collateral estoppel must be the

 3   same. Wells Fargo is seeking to assert collateral estoppel against Plaintiff, who was a

 4   party to the Prior Lawsuit. This element is also satisfied. Therefore, the Court adopts the

 5   R&R in full as the issue of collateral estoppel.

 6   B.     Dismissal with Prejudice

 7          Plaintiff also objects to the R&R’s conclusion that her complaint be dismissed

 8   with prejudice. She argues that the R&R found that it had no jurisdiction over her

 9   complaint and that the Court should dismiss the complaint without prejudice and remand

10   the case back to state court. Plaintiff misreads the R&R’s conclusion—the R&R found

11   that Plaintiff’s claims are barred by collateral estoppel, not that the Court lacks

12   jurisdiction over her claims. The R&R correctly concluded that granting Plaintiff leave to

13   amend is futile because all of her claims are barred by collateral estoppel. The Court

14   agrees that granting leave to amend is inappropriate in this case and thus adopts the R&R

15   in full as to this issue.

16                                           III.   Order

17          The Court having considered the R&R, Plaintiff’s objections, and the remaining

18   record, does hereby find and order as follows:

19          (1)     The R&R is ADOPTED;

20          (2)     Wells Fargo’s Motion is GRANTED; and

21   \

22   \



     ORDER - 5
             Case 3:20-cv-05246-BHS Document 22 Filed 08/31/20 Page 6 of 6



 1         (3)   The Clerk shall enter a JUDGMENT and close the case.

 2         Dated this 31st day of August, 2020.

 3

 4

 5
                                             A
                                             BENJAMIN H. SETTLE
                                             United States District Judge

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22


     ORDER - 6
